     Case 3:20-cv-00406-RFB-CLB Document 12 Filed 03/16/21 Page 1 of 1



1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     EFREN SANTIAGO LEFRANC,                                Case No. 3:20-cv-00406-RFB-CLB
4                                             Plaintiff                     ORDER
5            v.
6     COUNTY OF ELKO et al.,
7                                         Defendants
8
9    I.      DISCUSSION

10           On February 5, 2021, the Court issued a screening order and granted Plaintiff until

11   March 7, 2021 to file an amended complaint, or the Court would dismiss the action with

12   prejudice for failure to state a claim. (ECF No. 9 at 9-10). On March 4, 2021, Plaintiff

13   submitted a motion for an extension of time to file the amended complaint. (ECF No. 11).

14           The Court grants the motion for an extension of time. Plaintiff will file the amended

15   complaint on or before Friday, April 2, 2021. If Plaintiff chooses not to file an amended

16   complaint, the Court will recommend dismissal of this case with prejudice for failure to

17   state a claim. (ECF No. 9).

18           For the foregoing reasons, it is ordered that the motion for extension of time (ECF

19   No. 11) is granted. Plaintiff shall file his amended complaint on or before Friday, April 2,

20   2021.

21           It is further ordered that, if Plaintiff fails to timely file his amended complaint, the

22   Court will recommend dismissal of this case with prejudice for failure to state a claim.

23
24           DATED: March 16, 2021

25
26                                               UNITED STATES MAGISTRATE JUDGE
27
28
